Citation Nr: 1704550	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marin Corps from January 1063 to December 1966 and from October 1968 to March 1993.  He had service in both the Republic of Vietnam and Southwest Asia.  He died in November 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  

In August 2016, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in September 2016.  The appellant was notified of the receipt of the VHA opinion, and she was offered the opportunity to respond.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as chronic obstructive pulmonary disorder (COPD), due to and/or as a consequence of bronchiectasis.

2.  At the time of death, the Veteran was in receipt of service connection for bilateral hearing loss, tinnitus, right foot disorder, and residual scars.  

3.  The Veteran had service in the Republic of Vietnam during the Vietnam War, and his exposure to herbicide agents is presumed.  He also had active service in the Southwest Asia theatre of operations during the Persian Gulf War wherein he was likely exposed to environmental hazards and other toxins.

4.  The causes of the Veteran's death have been associated with known clinical diagnoses of COPD and bronchiectasis.

5.  The preponderance of the competent evidence is against a finding that the cause of the Veteran's death is related to his period of service, to include his exposure to herbicide agents and environmental hazards.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the appellant received a letter dated in February 2013, which provided information as to what evidence was required to substantiate her service connection claim for cause of death, including those elements identified in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), as well provided information as to what evidence was required to substantiate her claim for burial benefits.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims contain the Veteran's service treatment records, post-service treatment records, and his death certificate.  VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the appellant.  

VA has also obtained a medical opinion that addresses the etiology of the cause of the Veteran's death.  The record contains a November 2013 VA medical opinion report was obtained; however, the Board found that the medical opinion failed to consider all the medical evidence and failed to address the appellant's contentions that the Veteran's exposure to herbicide agents resulted in the cause of his death.  The Board obtained a September 2016 VA medical expert opinion report.  In this report, the VA medical expert provided a medical opinion based on a review of the claims folder and supported by a rational statement.  The Board finds that the 2016 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).





2.  Service Connection for the Cause of the Veteran's Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as coronary artery disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a) can establish evidence of both in-service disease and medical link between the chronic disease and service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2015).

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The death certificate reflects that the cause of his death was chronic obstructive pulmonary disorder (COPD) due to and/or as a consequence of bronchiectasis.  It was also noted that his exposure to Agent Orange was a contributing factor in his death; however, Agent Orange exposure is not a disability itself for VA purposes.

In addition, at the time of his death, the Veteran was in receipt of service connection for bilateral hearing loss, tinnitus, right foot disorder, and residual scars.  The Board notes that the appellant does not asserts, and the record does not demonstrate, that any of the Veteran's service-connected disabilities caused or contributed to the cause of his death.  The evidence of record does not show that one of his service-connected disabilities was the immediate or underlying cause of death, or that it was otherwise etiologically related to the Veteran's death.  See 38 C.F.R. §3.312 (a). 

Instead, the appellant contends that the cause of the Veteran's death is a result of his in-service exposure to Agent Orange and/or exposure to environmental hazards during the Gulf War




Presumptive Service Connection 

The Veteran had active service with the Marines from January 1963 to December 1966, and from October 1968 to March 1993.  This included service in the Republic of Vietnam during the Vietnam Era, and therefore his exposure to Agent Orange during military service is presumed as a matter of law.  38 U.S.C.A. § 1116(West 2014); 38 C.F.R. § 3.307 (2016).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e) (2016).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).   

Here, the cause of the Veteran's death COPD and bronchiectasis are not identified disability that may be presumptively service connected due to exposure to Agent Orange under 38 C.F.R. § 3.309.  

In addition, the Veteran had service in Southwest Asia during the Gulf War.  Presumptive service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317 (2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  Id. 

However, none of the causes of the Veteran's death are eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, because his symptomatology has been attributed to known conditions.  They have also not been attributed to a medically unexplained multi-symptom illness, or as residuals of one of the infectious diseases listed in 38 C.F.R. § 3.317.  In this regard, the November 2013 VA examiner concluded that the causes of the Veteran's death were attributed to known diagnoses of COPD and bronchiectasis.  Since there is a clinical diagnosis of record for each disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for any of these conditions.

The availability of presumptive service connection for a disability based on exposure to herbicide agents or as a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120  (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direct Service Connection 

A review of the Veteran's service treatment records do not show treatment, complaints or diagnosis of COPD or any other respiratory disorder.  Notably, the January 1993 examination prior to separation shows that the Veteran's lungs were evaluated as normal and his chest x-ray was within normal limits. 

Post-service treatment records show that less than two years after his separation from service, in December 1994, chest x-ray film showed findings suggestive of early COPD.  However, subsequent chest x-ray results in May 1997 were within normal limits.  An August 2001 chest x-ray showed findings of mild hyperinflation, but no other abnormalities.  Subsequent treatment records show that the Veteran had probable COPD, and a November 2009 chest x-ray confirmed findings of COPD.  Several of the treatment records note that the Veteran had a 30 year history of smoking 1.5 packs a day until he quit smoking.  The appellant reports that the Veteran had quit smoking approximately 25 years prior to his death. 

The November 2012 private hospital discharge report from the time of the Veteran's death shows that he had diagnoses of end-stage COPD, multifocal atrial tachycardia, oropharyngeal dysfunction, debilitation, and pneumonia.  The Veteran's death certificate shows that the immediate cause of death as COPD, due to and/or as a consequence of bronchiectasis.  It was also noted that his exposure to Agent Orange was a contributing factor in his death. 

The Board obtained a September 2016 VA medical expert opinion report, in which the VA medical expert concluded that it was less likely than not that the cause of the Veteran's death was incurred in service, or otherwise attributable to his period of service, to include exposure to herbicide agents and environmental hazards.  In support of his medical conclusion, the VA medical expert reviewed of the claims folder, including the Veteran's medical history and exposure during his period of service, as well as pertinent medical literature.  The VA medical expert noted that a review of the Veteran's service treatment records did not show diagnosis of COPD, lung disease, or pulmonary disease other than occasional upper respiratory infection, and there was no indication of COPD at the time of his separation from service.   The VA examiner noted that the December 1994 chest x-ray report suggested findings of COPD, but the 1997 chest x-ray report results were interpreted as normal and the 2007 chest x-ray report did not mention findings of COPD or hyperinflation.  The VA examiner stated that diagnosis of COPD by x-ray evidence was subjective and frequently inaccurate unless the COPD was considered severe, and findings of severe COPD in 1994 would not have resolved prior to the 1997 chest x-ray report.  Although the VA examiner acknowledged that the 1994 chest x-ray film were not available for review, he concluded that it was unlikely that the 1994 chest x-ray report showed findings of COPD.  

The 2016 VA examiner found that the Veteran's long history of smoking (prior to quitting) is likely cause of his COPD.  The VA examiner acknowledged that although the Veteran was likely exposed to airborne particulates, chemicals, or smoke during his Southwest Asia deployment, his service records do not indicate that his environmental or inhalant exposure led to him requiring medical care or resulted in respiratory complaints during service.  Moreover, the VA examiner noted that there was no association between Agent Orange and COPD.  The VA examiner noted that the physician who signed the Veteran's death certificate was likely unaware that Agent Orange is not an accepted cause for any diagnosed disorder shown on the Veteran's death certificate.  

The 2016 VA examiner concluded that a review of the Veteran's medical records do not show complaints, treatment, or diagnosis that would suggest the onset of COPD during his period of service.  The VA examiner opined that it was less likely than not that the cause of the Veteran's death, to include COPD, was related to his period of service, to include exposure to herbicide agents and environmental hazards.  Rather, his long history of smoking was likely the cause of his COPD. 

Although the Board has considered the notation of Agent Orange as a contributing factor on the death certificate, the Board finds this to be of very little probative value given the lack of any explanation or rationale to explain the basis of that note.

Based on a review of the claims folder, the Board finds that the competent evidence of record fails to demonstrate that the Veteran's COPD was incurred during service or manifested within the first after separation from service.  Rather, the Veteran's diagnosis of COPD was shown until more than a decade after his separation from service, when it was confirmed in 2009 chest x-ray.  Service connection under a direct basis or presumptive basis for COPD or pulmonary disorder is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, there is no evidence to suggest continuity of COPD symptoms since his period of service.  See Walker, supra.  The appellant does not necessarily argue the contrary.  Rather, she believes that the Veteran developed COPD as result of his in-service exposure to herbicide agents and environmental hazards.  However, the Board finds that the preponderance of the competent medical evidence is against such a finding. 

The 2016 VA medical expert concluded that it was less likely than not that the cause of the Veteran's death was incurred in service, or otherwise attributable to his period of service, to include his presumed exposure herbicide agents and exposure to environmental hazards.  Rather, the VA medical expert found that the Veteran's development of COPD was likely due to his history smoking.  There is no medical opinion to the contrary regarding the etiology of the Veteran's COPD. 

The Board notes that service connection for smoking and diseases caused thereby on a direct basis is prohibited unless the disease itself was shown in service.  See 38 C.F.R. § 3.300 (2016).  Although the Veteran had a history of smoking in service, and the competent medical evidence links his COPD to his history of smoking, that cannot serve as an avenue for a finding of direct service connection. 

The Board has considered the appellant's contention that the Veteran's death was related to his service, but the evidence of record preponderates against finding that the appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to these issues.  She is not competent to provide etiology opinions for the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Rather, the etiology of the Veteran's death has been addressed by the 2016 VA medical expert, who concluded that the cause of his death was not a result of his period of service, to include exposure to herbicide agents and environmental hazards. 

In summary, the preponderance of the evidence is against a finding that the cause of the Veteran's death is any way related to his active duty service, and service connection for the cause of the Veteran's death is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


